Order entered December 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00185-CV

                IN THE INTEREST OF D.M., A MINOR CHILD

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-03631

                                     ORDER
                            Before the Court En Banc

        Before the Court is appellants’ June 4, 2021 motion for reconsideration en

banc.    Appellee is requested to file a response to the motion, if any, within

THIRTY DAYS of the date of this order.


                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE